Citation Nr: 0836399	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-03 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for asthma, to include 
as secondary to the service-connected allergic rhinitis.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active service from September 20, 1976 to 
April 6, 1990 in the United States Marine Corps.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran perfected a timely 
appeal of this determination to the Board.  

In a July 2007 rating decision, the RO Roanoke, Virginia, 
granted service connection for allergic rhinitis and 
sinusitis.  Hence, as the benefit sought on appeal was 
granted, those issues are no longer the subject of Board 
jurisdiction.

The issue of entitlement to service connection for gout is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's current asthma is as likely as not 
aggravated by his service-connected allergic rhinitis.

2.  There is no competent medical evidence of a causal 
relationship between the current residuals of a neck injury 
and service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for establishing service connection for asthma, 
as secondary to (aggravated by) the service-connected 
allergic rhinitis, have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

2.  Residuals of a neck injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In this case, the veteran was provided notice of the VCAA in 
November 2001, prior to the initial adjudication of his 
claims in the January 2003 rating decision at issue.  The 
veteran received subsequent notice in March 2006 and December 
2006.  The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

Despite the inadequate notice provided him on this element, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision as this case only involves 
service connection claims.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  Because the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of a neck injury, any question about the 
appropriate disability rating and effective date to be 
assigned is rendered moot.  With regard to the claim for 
service connection for asthma, the Board finds the evidence 
to be in relative equipoise and will render a decision in 
favor of the veteran, making it the responsibility of the 
agency of original jurisdiction to address any notice defect 
with respect to the rating and effective date elements when 
effectuating the award.

The Board acknowledges that the veteran has not been afforded 
a VA examination in conjunction with his service connection 
claim for residuals of a neck injury.  As discussed above, 
the VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines that such development is necessary to decide the 
claim.  A medical examination or medical nexus opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (a) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

The Board concludes that obtaining a medical examination and 
medical nexus opinion under the circumstances presented in 
this case is not necessary to decide the claim for service 
connection claim for residuals of a neck injury, and would 
serve no useful purpose.  38 C.F.R. § 3.159(c)(4); cf. Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  In this case, 
there is no evidence that the veteran suffered from a neck 
injury or disease in service; therefore, there is no in-
service injury or disease to which a currently diagnosed 
disorder of the neck could be related.  

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, VA medical records, and statements from the 
veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Service Connection Legal Authority

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2008).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury; or, for any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the non-service-connected disease.  38 C.F.R. 
§ 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  (The Board notes the changes to 38 C.F.R. § 3.310 
effective in October 10, 2006, but finds the previous version 
of 38 C.F.R. § 3.310 potentially more favorable to the 
veteran). 


Service Connection for Asthma

Service connection was granted for allergic rhinitis and 
sinsusitis in a July 2007 rating decision.  Service 
connection for asthma, to include as secondary to service-
connected allergic rhinitis, was denied in a January 2003 
rating decision, December 2004 statement of the case (SOC), 
and September 2006 and July 2007 supplemental statements of 
the case (SSOC).  The veteran contends that his asthma was 
aggravated by his service-connected allergic rhinitis, as 
indicated in his September 2007 written statement.

The veteran's service treatment records reflect that there 
was no reported hay fever, sinusitis, allergies, or asthma in 
a January 1976, June 1980, January 1982, and a November 1982 
Report of Medical Histories and Report of Medical 
Examinations.  In September 1983 during service, the veteran 
received acute care for otitis media.  It was noted that 
there was a clear presence of clear rhinorrhea.  The veteran 
also received acute care for allergic rhinitis in September 
1984.  Upon separation, a September 1989 Report of Medical 
History reflects history of sinusitis.  The examiner noted 
"mild sinus drainage."  There was no indication of asthma 
or hay fever; however, the "shortness of breath" question 
had been left blank.

Post-service medical records, in part, reveal treatment for 
allergic rhinitis, acute bronchitis, and asthma.  The veteran 
was also treated for inhalation of fumes after service in 
February 1994.  The veteran was diagnosed with asthma after 
service in May 1994.  (See Kaiser Permanente Treatment 
Records dated from February 1994 to July 2001).  

The May 2007 VA examination, which is the only medical 
opinion addressing the veteran's asthma, indicates that the 
veteran suffers from chronic allergic rhinitis, intermittent 
sinusitis, and asthma.  The examiner opined that "it was 
more likely than not that the allergic rhinitis and tendency 
to develop sinusitis was manifested during the veteran's 
military service."  (See VA Examination Addendum dated May 
2007).  The May 2007 VA examiner also noted the following:

With regard to the current condition of asthma, 
progression to asthma occurs in approximately 12% 
of people with chronic allergic rhinitis.  No 
specific information was provided on the episode of 
fume inhalation nor the circumstances surrounding 
the diagnosis of asthma.  Thus, I cannot say 
whether the asthma is more likely a progression of 
the allergic rhinitis or a sequela of the fume 
inhalation without resorting to mere speculation.  
In general, there is a clear development of asthma.

The Board points out that VA adjudicators are not free to 
ignore or disregard the medical conclusions of a VA 
physician, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991).  The VA examiner could not render a definitive 
opinion as to etiology; however, the VA examiner's 
conclusions and underlying rationale have been expressed in 
sufficient terms to warrant the application of the benefit-
of-the-doubt doctrine.  The information provided by the 
examiner noted that the veteran had (service-connected) 
chronic allergic rhinitis since service; progression of 
asthma occurs with chronic allergic rhinitis in 12 percent of 
people; and that this veteran had such a clear development of 
asthma.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  38 U.S.C.A. 
§§ 1154(b), 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
see also Gilbert v. Derwinski, 
1 Vet. App. 4, 55 (1990). 

In applying 38 U.S.C.A. §§ 1154(b) and 5107(b), the Board 
finds the evidence of record to be in relative equipoise and 
thus determines that the evidence of record establishes that 
the veteran developed asthma as a result of service-connected 
chronic rhinitis.  Accordingly, resolving all reasonable 
doubt in favor of the veteran, the criteria for establishing 
entitlement to service connection for asthma are met.  

Service Connection for Residuals of a Neck Injury

The veteran alleges that he injured his neck when he fell 
down a flight of stairs; however, the service treatment 
records show no finding, complaints, diagnosis, or treatment 
for a neck or cervical spine disorder or neck pain.  The 
service treatment records are also negative for evidence of a 
neck or cervical spine injury due to falling down a flight of 
stairs.  Although the veteran complained of lower back pain 
and muscle spasms in service in March 1989, there was no 
complaint of neck pain.  Upon physical examination in March 
1989, the back was found to be normal.  Service treatment 
records further reflect that, when the veteran was examined 
for service separation purposes in September 1989, the 
examination revealed "normal" head, face, neck, and scalp.  
Moreover, the September 1989 report of medical history 
reflects no complaints or history of neck pain or any mention 
of an injury sustained to the neck.  In fact, the veteran 
stated he was in "good health."  

A May 14, 1991 VA examination reflected no complaints of neck 
pain.  In fact, the head, face, and neck were found to be 
within normal limits, except for the skin problem.  Private 
medical records dated from February 1994 to July 2001 note 
complaints of neck pain in 1999; however, these treatment 
records reflect that the veteran did not recall any type of 
injury to the neck.  Specifically, the July 2001 treatment 
record stated the veteran denied any injury while in the 
infantry in the Marines.  

Post-service treatment records reflect that the veteran was 
diagnosed with left C5 radiculopathy secondary to a herniated 
disc at C4-5 in November 2001.  A July 2001 x-ray revealed 
cervical disc osteophytes.  VA treatment records from May 
2000 to August 2001 reflect complaints of cervical neck pain.  
The records also note degenerative changes of the cervical 
spine.

Based on the record before the Board, treatment for neck pain 
appears to have began many years following separation from 
service, which is indicative of an absence of continuity of 
neck condition symptomatology since service.  This finding is 
supported by the complete absence of treatment for a neck 
disorder either in service or soon thereafter.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements); Maxson 
v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000).  

While the veteran is competent to provide a report of 
continuity of his neck symptoms since service, his assertion 
of a chronic disability dating back to service is outweighed 
by other lay and medical evidence, including the veteran's 
in-service medical history denials of in-service neck injury 
or symptoms, and the absence of any complaints or treatment 
of the neck or cervical spine in service, the specific 
negative clinical findings of no abnormalities of the 
cervical spine at service separation, and the post-service 
histories that deny in-service neck injury and in-service 
neck symptoms.  See Buchanan v. Nicholson, 451 F.3d at 1336-
7; see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim).  

Moreover, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion for those purposes does not 
constitute competent medical evidence on the question of 
relationship of currently diagnosed cervical spine disability 
to the period of active duty service, and his own assertion 
on this nexus question lacks probative value.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report that on which he or she has personal knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a veteran is 
not competent to offer opinions on medical diagnosis or 
causation).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for residuals of a neck 
injury, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for asthma, as secondary to the service-
connected allergic rhinitis, is granted.

Service connection for residuals of a neck injury is denied.


REMAND

With regard to the veteran's claim for service connection for 
gout, the evidence shows that he has a current diagnosis of 
gout.  (See Kaiser Permanent Treatment Record dated September 
1996).  The service treatment records reflect complaints of 
swollen painful joints, knee pain, wrist pain, foot trouble, 
back pain, and cramps in legs.  Specifically, the veteran 
reported that he had occasional bilateral wrist pain that 
would last for 3 days and then disappear, as well as 
occasional leg cramps.  (See Report of Medical History dated 
September 1989).  In a May 1991 VA examination, the veteran 
was diagnosed with arthralgia of the knee and right wrist 
with cause undetermined.  His uric acid was elevated at 8.4 
mg/dl.  

The veteran has not been afforded a formal VA examination in 
connection with his current claim of entitlement to 
service connection for gout, and in light of the above gout-
like symptoms, the Board finds that the veteran should be 
provided an appropriate examination with findings and opinion 
as to the etiology of his currently diagnosed gout.



Accordingly, the issue of service connection for gout is 
remanded for the following actions:

1.  Please send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability 
rating and effective date for the 
claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The veteran should be afforded a 
VA examination to determine the 
current nature and extent of any gout 
found to be present.  All necessary 
special studies or tests should be 
accomplished.  The examiner should 
offer an opinion as to whether it is 
at least as likely as not (that is, a 
50/50 or higher probability) that any 
gout found to be present is related to 
the veteran's active service, 
including the swollen painful joints, 
foot trouble, back pain, knee pain, 
wrist pain, and cramps in legs noted 
during service.  As part of this 
opinion, the examiner should discuss 
whether the swollen painful joints, 
foot trouble, back pain, knee pain, 
wrist pain, and cramps in legs noted 
at the time of the veteran's September 
1989 separation examination reflect 
the initial onset of the veteran's 
currently diagnosed gout.  

If the examiner is unable to provide 
such opinions, he/she should so state.  
All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The veteran's claims file must be made 
available to and reviewed by the 
examiner.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

3.  Thereafter, the RO should 
readjudicate the claim of entitlement 
to service connection for gout.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC) and an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


